           Case 5:18-cr-00185-NAM Document 69 Filed 03/19/19 Page 1 of 8




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

     -v-                                     CASE NO: 5:18-CR-0185 (NAM)

KAMAR BOATMAN,
                          Defendant.

______________________________________________________________________________




 DEFENDANT’S MEMORANDUM OF LAW IN RESPONSE TO
 THE OFFICE OF CORPORATION COUNSEL FOR THE CITY
   OF SYRACUSE’S MOTION TO QUASH DEFENDANT’S
          RULE 17(c)(1) JUDICIAL SUBPOENA



DATED: March 19, 2019                        Respectfully submitted,

                                             LISA A. PEEBLES
                                             Federal Public Defender

                                       By:   Courtenay K. McKeon, Esq.
                                             Assistant Federal Public Defender
                                             Bar Roll No. 515841
                                             Clinton Exchange, 3rd Floor
                                             4 Clinton Square
                                             Syracuse, New York 13202
                                             (315) 701-0080
           Case 5:18-cr-00185-NAM Document 69 Filed 03/19/19 Page 2 of 8



                                PRELIMINARY STATEMENT

       This memorandum of law is submitted on behalf of Mr. Boatman in response to the Office

of the Corporation Counsel for the City of Syracuse’s motion to quash Mr. Boatman’s subpoena

duces tecum served upon the Syracuse City Police Department (SPD) on March 7, 2019, pursuant

to Rule 17(c)(1) of the Federal Rules of Criminal Procedure. This response incorporates all prior

filings surrounding Mr. Boatman’s motion to suppress verbal and physical evidence obtained in

violation of his rights under the Fourth and Fifth Amendments. (Dkt. Nos. 29, 35, 41, 47, 55, 58,

59, 62).

I.     THE SUBPOENA             DUCES       TECUM       IS    NOT     “UNREASONABLE             OR
       OPPRESSIVE.”

       The Sixth Amendment guarantees a defendant the right to “have compulsory process for

obtaining witnesses in his favor.” U.S. Const. Amend. VI. Rule 17(c) of the Federal Rules of

Criminal Procedure “implements the Sixth Amendment guarantee that an accused have

compulsory process to secure evidence in his favor.” United States v. Caro, 597 F.3d 608, 619 (4th

Cir. 2010). The Compulsory Process Clause is one source of the power to subpoena witnesses and

physical evidence. Taylor v. Illinois, 484 U.S. 400, 407-08 (1988). Mr. Boatman’s right to secure

evidence in his favor “is an essential attribute of the adversary system of itself.” Id., at 652. As

the Supreme Court has stated:

       We have elected to employ an adversary system of criminal justice in which the
       parties contest all issues before a court of law. The need to develop all relevant
       facts in the adversary system is both fundamental and comprehensive. The ends of
       criminal justice would be defeated if judgments were to be founded on a partial or
       speculative presentation of the facts. The very integrity of the judicial system and
       public confidence in the system depend on full disclosure of all the facts, within the
       framework of the rules of evidence. To ensure that justice is done, it is imperative
       to the function of courts that compulsory process be available for the production of
       evidence needed either by the prosecution or by the defense.

United States v. Nixon, 418 U.S. 683, 709 (1974).


                                                 1
           Case 5:18-cr-00185-NAM Document 69 Filed 03/19/19 Page 3 of 8



        The Office of Corporation Counsel for the City of Syracuse has moved to quash a subpoena

duces tecum served upon the SPD by Mr. Boatman on March 7, 2019. The subpoena seeks

production of documentary evidence that includes “the written policies, procedures and rules on

how officers are supposed to document controlled drug buys.” (Dkt. No. 63-2, p. 1). The evidence

is necessary for an evidentiary hearing scheduled for March 22, 2019,1 to address Mr. Boatman’s

motion to suppress physical evidence and verbal statements obtained in violation of his Fourth and

Fifth Amendment rights. (Dkt. No. 55). The court “may quash or modify the subpoena if

compliance would be unreasonable or oppressive.” Fed.R.Crim.P. 17(c)(2). A subpoena will not

be determined to be “unreasonable or oppressive” when the party requesting it demonstrates:

        (1) that the documents are evidentiary and relevant; (2) that they are not otherwise
        procurable reasonably in advance of trial by exercise of due diligence; (3) that the
        party cannot properly prepare for trial without such production and inspection in
        advance of trial and that the failure to obtain such inspection may tend unreasonably
        to delay the trial; and (4) that the application is made in good faith and is not
        intended as a general “fishing expedition.”

Nixon, 418 U.S. at 699-700.

        Here, Mr. Boatman is seeking the production of documentary evidence from SPD that is

relevant to his claim that the search warrant application contains materially false statements

regarding the existence of controlled drug buys. (Dkt. No. 55). The government has previously

advised the defense that the “Department Evidence Report” was the only documentation regarding

the alleged controlled buys that would be provided without a court order. Id. Accordingly, the

defense filed a motion to compel on November 13, 2018. (Dkt. No. 29.) In response to the motion,

this Court ordered the government “to submit to the Court for in camera review . . . all documents

and evidence supporting the controlled buys of cocaine or cocaine base from Defendant, as alleged



1
 The evidentiary hearing concerns Mr. Boatman’s written statement and the Court has reserved decision on Mr.
Boatman’s motion to suppress physical evince or alternative request for a Franks hearing. (3/7/19 and 3/18/19 Text
Orders).
                                                        2
           Case 5:18-cr-00185-NAM Document 69 Filed 03/19/19 Page 4 of 8



in the search warrant application by Syracuse Police Department Detective Gregory Staub.” (Dkt.

No. 46.)

         In response to the Court’s order, the government produced “several” documents. (Dkt. No.

47 at 3.) The Court characterized these documents as (1) the unredacted version of the report that

had been produced to the defense on November 2, 2018; (2) a handwritten note from January 2018

indicating that Detective Staub was assigned to investigate Mr. Boatman; (3) handwritten notes by

Detective Staub regarding the alleged controlled drug buys; (4) six voucher forms completed by

Detective Staub; and (5) a Report of Laboratory Analysis regarding six items that tested positive

for cocaine. Id. at 5. The documents, as listed by the Court, do not include any formal police

reports regarding the alleged controlled buys, either by Detective Staub or other officers. They do

not include photographs or copies of the buy money provided to the confidential informant. They

do not include documentation of the photo lineup that Detective Staub’s affidavit alleges that he

conducted. They do not include documentation of research that Detective Staub did about Mr.

Boatman’s criminal record. They do not include police reports regarding the burglary that Ms.

Sawyer and Mr. Boatman reported or the shots fired incident. Indeed, the evidence as listed does

not include any documents, other than the lab report, authored by anyone other than Detective

Staub.

         This Court ordered the government to provide the lab report to the defense. (Dkt. No. 47

at 7.) The government complied. As with the evidence report that the government produced to the

defense in November 2018, the lab report does not corroborate the existence of the alleged

controlled drug buys. Rather, it shows that a laboratory received six items for testing after the

defense filed the motion to compel and the government filed its opposition to that motion. (Dkt.

No. 55-6, p. 71). It shows that those six items contained cocaine. Id. It does not state that the items



                                                  3
         Case 5:18-cr-00185-NAM Document 69 Filed 03/19/19 Page 5 of 8



were obtained during controlled drug buys or that they were associated in any way with Kamar

Boatman. Id.

        Because of the government’s evidence, which is lacking in specificity, and in preparation

for Mr. Boatman’s evidentiary hearing, Mr. Boatman is seeking documentary evidence from SPD

about their policies, procedures, and rules on how officers are to maintain evidence obtained

through controlled drug buys.

       Under the first factor, the documents sought are evidentiary and relevant because they

pertain to the policies, procedures, and rules on how police officers are meant to document and

secure evidence obtained through a controlled drug buy. Evidence is relevant if “it has any

tendency to make a fact more or less probable than it would be without the evidence” and “the fact

is of consequence in determining the action.” FRE 401. Here, the government’s documentary

evidence provides no information connecting Mr. Boatman to the alleged controlled buys set forth

in Detective Staub’s search warrant affidavit. This is because the physical evidence is lacking

information.

       According to Corporation Counsel, the first factor is not satisfied because “[t]he policies,

procedures, and rules that SPD officers are obligated to follow are for the purpose of ensuring best

practices of the department.” (Dkt. No. 63-4, p. 8). Corporation Counsel goes on to state that

Detective Staub’s “non-compliance with these documents would, at most, be an internal

disciplinary matter with respect to the actions of the individual officer’s violation” and “may be

an indicia of accountability under a civil cause of action against the municipal corporation.” Id.

Not so. Mr. Boatman claims that Detective Staub violated his Fourth Amendment rights when he

inserted materially false statements into his search warrant affidavit. Mr. Boatman is seeking a

Franks hearing on that issue, which he can only obtain after he makes a preliminary showing of

the following three factors: (1) a warrant affidavit contains false information; (2) the false

                                                 4
          Case 5:18-cr-00185-NAM Document 69 Filed 03/19/19 Page 6 of 8



information was included in the affidavit intentionally or with reckless disregard for the truth; and

(3) the misrepresentations were necessary to the determination of probable cause to issue the

warrant. Franks v. Delaware, 438 U.S. 154, 155-56 (1978). Detective Staub’s failure to adhere to

SPD policies and procedures when handling evidence obtained through controlled drug buys goes

directly to the second Franks factor.

       The second factor also weighs in Mr. Boatman’s favor. The documentary evidence cannot

be procured prior to the evidentiary hearing through the exercise of due diligence. Mr. Boatman is

not an employee of the SPD, the information sought is not open to the public, and the material

sought is in the possession, custody and control of the SPD. Corporation Counsel suggests Mr.

Boatman “could conceivably submit a request by means of Freedom of Information Law

(“FOIL”)” for the subpoenaed materials for any publicly available and otherwise unprivileged

documents. (Dkt. No. 63-4, pp. 8-9). This argument fails for two reasons. First, compliance with

the FOIL request is not guaranteed and would not be satisfied prior to March 22, 2019. Second,

Corporation Counsel later argues that the subpoenaed materials are subject to law enforcement

privilege and cannot be disclosed. (Dkt. No. 63-4, pp. 9-10). Corporation Counsel’s claim of

privilege is not absolute. “In light of the ‘fundamental’ and ‘comprehensive’ need for ‘every man’s

evidence’ in the criminal justice system” privilege claims will not be “expansively construed, for

they are in derogation of the search for truth.” Cheney v. U.S. Dist. Court for Dist. Of Columbia,

542 U.S. 367, 384 (2004) (quoting Nixon, 418 U.S. at 709, 710).

       Third, Mr. Boatman cannot properly prepare for the evidentiary hearing without the

requested documents because he does not know which procedures, rules, and policies were in place

at the time the controlled drug buys were alleged to have occurred. Without knowing these rules

and regulations, he cannot properly cross examine Detective Staub on his handling of the evidence

obtained through the alleged controlled buys. Corporation Counsel argues that SPD procedures in

                                                 5
         Case 5:18-cr-00185-NAM Document 69 Filed 03/19/19 Page 7 of 8



handling controlled drug buy evidence “are not important in vindicating Defendant based on their

irrelevance.” (Dkt. No. 63-4, p. 9). Certainly, if Detective Staub failed to follow procedures that

would have identified the drugs to either a particular defendant or a case number, or anything for

that matter, and those drugs were falsely attributed to Mr. Boatman because of Detective Staub’s

failure to follow the rules and procedures of the SPD, the relevance of those procedures becomes

instrumental in the probable cause determination leading to the issuance of the search warrrant.

       Finally, Mr. Boatman’s application is made in good faith. Mr. Boatman has consistently

argued that he did not participate in the controlled drug buys listed in Detective Staub’s search

warrant affidavit. Mr. Boatman’s constitutional right to test the government’s evidence cannot be

qualified as a “fishing expedition,” especially when the government’s evidence connecting Mr.

Boatman to these controlled drug buys is thin. Corporation Counsel argues that Mr. Boatman has

not properly identified what he wants from SPD in regard to their policies and procedures when

handling evidence obtained during a police investigation. (Dkt. No. 63-4, p. 9). Mr. Boatman is

seeking documentary evidence pertaining to the policies and procedures of the SPD that Detective

Staub was operating under when he was investigating Mr. Boatman’s suspected drug activity and

when he was handling drug evidence that is identified in the “Department Evidence Report” (Dkt.

No. 55-6, p. 66) which was later forensically tested at the Wallie Howard, Jr., Center for Forensic

Sciences (Dkt. No. 55-6, p. 71).

II.    SERVICE OF THE SUBPOENA DUCES TECUM UPON THE SPD IS PROPER

       The Office of the Corporation Counsel for the City of Syracuse complains that service of

the subpoena duces tecum upon the SPD for records in their possession was improper. Mr.

Boatman is seeking records from the SPD about SPD’s written policies, procedures, and rules as

to how officers are required to document the controlled purchase of drugs. Mr. Boatman is seeking

production of documents, which may be enforced independently of testimony. See Wilson v.

                                                6
          Case 5:18-cr-00185-NAM Document 69 Filed 03/19/19 Page 8 of 8



United States, 221 U.S. 361, 372, 374 (1911); Essgee Co. of China v. U.S., 262 U.S. 151 (1923).

As such, service upon the party that possesses the records was proper. See United States v. Re,

313 F.Supp. 442, 449 (SDNY 1970).

                                         CONCLUSION

       As previously argued in Mr. Boatman’s filings regarding his motion to suppress physical

and verbal evidence, the search warrant affidavit in this case did not provide probable cause for

the issuance of a warrant, in part, because it did not provide a sufficient nexus between the alleged

controlled drug buys from Mr. Boatman and Mr. Boatman’s home and it contained materially false

statements regarding the existence of controlled drug buys. The material sought through Mr.

Boatman’s subpoena duces tecum is material and relevant to these issues. Therefore, the motion

to quash the subpoena must be denied by this Court.


DATED: March 19, 2019                                 LISA A. PEEBLES
                                                      FEDERAL PUBLIC DEFENDER
                                              By:     /s/ Courtenay K. McKeon, Esq.
                                                      Assistant Federal Public Defender
                                                      Bar Roll No. 515841
                                                      Clinton Exchange, 3rd Floor
                                                      4 Clinton Street
                                                      Syracuse, New York 13202
                                                      (315) 701-0080




To:    Richard Southwick, AUSA (via ECF)
       Kamar Boatman, Oneida County Jail (via mail)




                                                 7
